Title: From Thomas Jefferson to Benjamin H. Latrobe, 3 November 1804
From: Jefferson, Thomas
To: Latrobe, Benjamin H.


               
                  
                     Dear Sir
                  
                  Washington Nov. 3. 04.
               
               In my letter of Oct. 5. I asked the favor of you to have me furnished with 100 sheets of rolled iron 16. I. wide and 11. f. 8. I. long, and pressed the welding the ends of the sheets together in the manner of a model of paper therein inclosed as greatly preferable to tucking them in the ordinary way, a process which I suppose known at all the works, as I have heretofore recieved such from the iron-dealers of Philadelphia. however if they cannot be obtained in that way, I must be content to recieve them tucked so as that 2. sheets shall make the 11. f. 8. I.
               I informed you when here that I should ask the favor of you to select for me in Philadelphia 3. of the handsomest stoves, of the kind called Open stoves, or Rittenhouse stoves, which are in fact nothing more than the Franklin stove, leaving out the double back and flues formed in that for supplying warm air. the Rittenhouse stove is the one commonly used in Philadelphia, and was the model & origin of the Rumford fireplace, which is a Rittenhouse stove in brick instead of iron. the only direction I have to give is that those selected for me be 2. f. 6. I. wide in the back, inside measure, this suiting the size of my rooms. the taste is left to yourself. when you shall have fixed on them, messrs Jones & Howell, my correspondents in the iron-way in Philadelphia, will on your application be so good as to procure & forward them to Richmond, and debit me with them in their account. as I am not in a hurry for these, the choice of them may await your first visit to Philadelphia on other business. Accept my friendly salutations & assurances of respect.
               
                  
                     Th: Jefferson
                  
               
            